Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 34-54 are cancelled in that claims 34-43 correspond to the non-elected invention of Group III as detailed in the restriction requirement dated 3-9-18 and claims 44-54 correspond to the non-elected invention of Group II in the restriction requirement dated 3-9-18 given applicant’s election without traverse of the invention of Group I in the response dated 6-7-18. Claims 34-54 can be rejoined if applicant makes claims 34 and 44 consistent with claim 1 by incorporating claim 39 into claim 34 and incorporating claim 45 into claim 44. Applicant can make these amendments in an amendment under rule 37 CFR 1.312 if these amendments are acceptable. 

REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: the claim limitations of “…a detector for detecting at least part of the terahertz signal after the terahertz signal has interacted with the seed, wherein the detector detects an amplitude and a phase of the at least part of the terahertz signal that interacted with the seed, the detector including a detector output to output a detector output signal that is representative of the detected amplitude and phase of based on the detected at least part of the terahertz signal; a data processing device for forming an image data from the detector output signal; and a decision support system for providing an estimate of the germination ability from the image data…” in claim 1 are all not found in combination in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643